UNITED STATES  SECURITIES AND EXCHANGE COMMISSION  Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER  PURSUANT TO RULE 13a-16 OR 15d-16 UNDER  THE SECURITIES EXCHANGE ACT OF 1934 For the month ofJune 2016 PEARSON plc (Exact name of registrant as specified in its charter)  N/A  (Translation of registrant's name into English)  80 Strand  London, England WC2R 0RL  44-20-7010-2000 (Address of principal executive office)  Indicate by check mark whether the Registrant files or will file annual reports under cover of Form 20-F or Form 40-F:  Form 20-F X Form 40-F  Indicate by check mark whether the Registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934  Yes No X BLOCK LISTING SIX MONTHLY RETURN Information provided on this form must be typed or printed electronically and provided to an ris. (Note: Italicised terms have the same meaning as given in the Listing Rules.) Date: 3 June 2016 Name of applicant: Pearson plc Name of scheme: Worldwide Save for Shares Plan Period of return: From: 08/12/2015 To: 03/06/2016 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): N/A Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of applicant: Pearson plc Name of scheme: Employee Stock Purchase Plan Period of return: From: 08/12/2015 To: 03/06/2016 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): N/A Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Donna Little Telephone number of contact: SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.  PEARSON plc  Date:03 June2016 By: /s/ NATALIE DALE  Natalie Dale Deputy Company Secretary
